Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 12/3/21 is acknowledged.
Claims 7 and 18 are canceled. 
Claims 1-6, 8-17 and 19-20 are pending in the instant application.
Instant claims have been amended to delete “cross-linked carboxymethyl cellulose”.
Claims are now limited to the following superabsorbent polymer spheres: “comprising at least one of cross-linked sodium polyacrylate, polyacrylamide, ethylene maleic anhydride copolymer, polyvinyl alcohol, and cross-linked polyethylene oxide, wherein the SAP spheres use colonic peristalsis to purge colonic contents of the subject.”
In response to the amendment, all of the previous rejections have been withdrawn and the following new rejections have been applied:

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2909462 to Warfield et al in view of US 6908609 to Simon et al., and US 5618527 to Mendes et al and US 5656290 to Kelm et al (Kelm).


Claim 11 is directed to a method of bowel preparation in a subject in need of a colonoscopy, the method comprising administering to the subject at least one capsule comprising a plurality of super absorbent polymer (SAP) spheres in combination with a liquid bowel preparation, optionally in combination with a laxative, wherein the (SAP) spheres comprising at least one of cross-linked sodium polyacrylate, polyacrylamide, ethylene maleic anhydride copolymer, polyvinyl alcohol, and cross-linked polyethylene oxide, wherein the SAP spheres use colonic peristalsis to purge colonic contents of the subject.
Warfield teaches novel pharmaceutical bulk laxative compositions, and for the treatment of constipation (col. 1, l 18-24). Warfield teaches that the administered laxative compositions are in a non-gelled state which shall not take effect until they have passed the stomach and which, upon entering the duodenum, become extremely viscous, form a gel, and function efficiently as a bulk laxative (col. 1, 30-35). Warfield further teaches bulk laxatives, which increasing the bulk of the contents of the intestinal tract and thus provide increased mechanical bulk upon which peristaltic action may operate (lines bridging col 1-2). For the bulk materials, Warfield teaches carboxymethyl 
In this regard, US 5618527 to Mendes teaches calcium polycarbophil (polyacrylic acid) powder for its laxative property owing to its swelling and bulking property (col. 1, l 10-27). Mendes teaches that the powder particles have smooth edges (col. 3, l 17-30), and provides a smooth, creamy consistency without a gritty feel when placed in mouth. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the particles of Kuna to have spherical shape because Mendes teaches polyacrylic powders with smooth surfaces (without edges) provides a smooth consistency but no gritty feel when ingested. 
While Warfield does not teach the limitation “wherein the SAP spheres use colonic peristalsis to purge colonic contents of the subject”. Warfield teaches the claimed crosslinked polyacrylic polymer and also teaches the polymer as a bulk laxative as disclosed in the instant invention. Hence, it is implicit that the polymer of Warfield uses colonic peristalsis to purge colonic contents of the subject, as claimed.
Warfield does not teach that the polyacrylic particles are encapsulated in a capsule and instead teaches a tablet.
US 6908609 to Simon et al., teaches enterically coated non-systemic, non-toxic, non-digestible, water absorbing polymer which absorbs fluid while passing through intestinal tract, wherein the absorbing polymer is a super absorbent acrylic acid polymer 
Thus, it would have been have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the laxative composition comprising crosslinked polyacrylic acid of Warfield, in the form of particles or beads, and further encapsulate the said beads or particles in a capsule because Mendes suggests enteric coated of the crosslinked polycarbophil particle or beads are filled in capsules so as to prevent the release of crosslinked polycarbophil in the stomach and delivers the polymer to the intestine. One skilled in the art would have expected to provide effective target release of the bulk laxative agent to the intestine. Furthermore, one skilled in the art would have been motivated to employ a crosslinked sodium, calcium or other alkali metal salts of polyacrylate, in particular sodium salt, because Mendes teaches that the all of the above salts of crosslinked polycarbophil are suitable super absorbents, and particularly prefers crosslinked sodium polyacrylate (col. 7, l 24-32).  
   With respect to the claimed particles sizes of claims 3-6 and 14-17, Warfield teaches particles ranging from 417 to 2000 microns (col. 8, Table I). While Warfield does not explicitly state microspheres, Warfield teaches the same crosslinked 
In this regard, US 5656290 to Kelm teaches colonic delivery compositions for peroral administration, wherein the composition comprises a safe and effective amount of bisacodyl incorporated into or coated on the substrate of a dosage form, selected from the group consisting of a spherical substrate, capsule or a tablet, having a diameter of 3mm to 10 mm, wherein the dosage form has a smooth surface free from edges or sharp curves (abstract). The composition is useful as a laxative without substantial side effects (col. 3, l 27-31). Further, Kelm teaches that bisacodyl is admixed with excipients such as crosslinked carboxymethyl cellulose and further prepared as spherical substrate (col. 5, l 48-col. 6, l 16).   
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the laxative composition comprising crosslinked polyacrylic acid of Warfield, in the form of particles or beads, and further encapsulate the said beads or particles in a capsule (modified by the teachings of Simon and Mendes), to further modify to be in a spherical shape and fill into capsule form. One would be motivated because the analogous art of Kelm (also directed to laxative preparations) teaches that the composition in the form of spherical particles without edges or sharp curves provides a targeted release of the bisacodyl and prevents the release before the composition reaches colon. Even though Kelm does not teach crosslinked polycarbophil, one skilled in the art would have recognized the teachings of Kelm as analogous art teachings laxative composition. Hence, a skilled artisan would have expected an effective delivery of the composition of Warfield .  

Response to Arguments
Applicant's arguments filed 12/3/21 have been fully considered but they are not persuasive.
Applicant's arguments regarding the teachings of Sannino in view of Schiller and Kelm references have been fully considered. However, the rejection over the above combination of references has been withdrawn in light of the amendment and hence the arguments are moot.
With respect to the arguments regarding the teachings of Warfield and Kelm references, Applicants’ arguments are not found persuasive. Applicants argue that Warfield does not teach a colonoscopy preparation. However, Warfield teaches the same crosslinked acrylic polymer for achieving the same effect i.e., a laxative effect, such as that obtained with the instant method and hence would have been obvious to administer to any subject as needed to promote bowel movement, including in need of colonoscopy.  With respect to the comparisons made on page 5 of the remarks, Applicants describe the difference in the mechanism of action of instant SAP as opposed to that taught by Sannino. On page 6, l 1-2, it is argued that SAP spheres use peristalsis of the colon to purge colon contents. It is noted that Warfield also teaches the same effect (lines bridging col 1-2). Applicants submit instant SAP spheres absorb large quantities of water and provide a drag effect. Warfield also teaches the polyacrylic polymer absorbs large amounts of water and hence it is implicit the polymer of Warfield .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611